Citation Nr: 1141171	
Decision Date: 11/04/11    Archive Date: 11/21/11

DOCKET NO.  06-22 908	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, Mississippi


THE ISSUES

1.  Entitlement to service connection for multi-joint arthritis, to include shoulders, wrists, hands, hips, knees, ankles and toes, claimed as secondary to service-connected pulmonary sarcoidosis.

2.  Entitlement to special monthly compensation based on a need of a higher level of aid and attendance. 

3.  Entitlement to automobile and adaptive equipment or for adaptive equipment only.

4.  Entitlement to specially adapted housing.


REPRESENTATION

Appellant represented by:	Mississippi Veterans Affairs Commission


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. Harrigan Smith, Counsel


INTRODUCTION

The Veteran had active military service from January 1976 to December 1978.

This appeal comes to the Board of Veterans' Appeals (Board) from a January 2006-issued rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Jackson, Mississippi, that in pertinent part granted service connection and a noncompensable rating for nephrolithiasis and granted service connection and a noncompensable rating for right hip osteopenia.  This appeal also arises from a February 2006-issued rating decision that in pertinent part denied service connection for cervical spondylosis, spinal stenosis, lumbar spine degenerative arthritis, and for multi-joint arthritis, all claimed as secondary to service-connected pulmonary sarcoidosis.  This appeal also arises from a June 2007-issued RO rating decision that in pertinent part denied special monthly compensation at the higher rate for aid and attendance.  This appeal also arises from an October 2007-issued RO rating decision that denied special adaptive housing grant and from a November 2007-issued RO rating decision that denied an automobile, adaptive equipment, or special adaptive equipment only.

In September 2009, the Board granted service connection for degenerative disc disease at C3 and C5 and degenerative arthritis of the cervical spine, for cervical spondylosis and cervical spondylolisthesis of C5 on C6, and for degenerative arthritis of the lumbar spine, denied service connection for spinal stenosis, denied an increased initial disability rating for nephrolithiasis, and granted increased initial disability ratings for right hip limitation of extension and right hip limitation of flexion.  In addition, the Board remanded the issues of entitlement to service connection for multi-joint arthritis, claimed as secondary to service-connected pulmonary sarcoidosis, entitlement to special monthly compensation based on a need of aid and attendance, entitlement to automobile and adaptive equipment or for adaptive equipment only and entitlement to specially adapted housing for additional development.  These issues are now again before the Board for further appellate review.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


REMAND

At his hearing, the Veteran contended that he has degenerative arthritis of several joints, as a result of his service-connected sarcoidosis.  The Veteran has further indicated that he believes his degenerative arthritis is secondary to the steroids he takes to treat his service-connected sarcoidosis.  It should be noted that, in the September 2009 remand, the Board found that evidence of record reflected the possibility of degenerative arthritis in the Veteran's shoulders, wrists, hands, hips, knees, ankles and toes.

A December 2009 VA examination report shows that the Veteran complained of bilateral shoulders, wrists, hands, hips, knees, ankles, and foot pain, which had become symptomatic 10 years earlier, with so specific injury.  Upon examination, the Veteran's shoulders, wrists, hands, ankles, and feet were normal.  X-rays of his shoulders, wrists, hands, ankles, and feet were negative.  With regard to the Veteran's hips and knees, the examiner reviewed x-ray evidence and diagnosed degenerative joint disease of the bilateral knees and hips.  The examiner opined that he did not feel that any of the Veteran's joint complaints were related to steroid use.  The examiner noted that the Veteran had mild degenerative joint disease of his hips and knees, and that this was less likely than not related to his steroid use.  

An addendum was requested, in order for the examiner to provide a rationale for his opinion regarding the Veteran's bilateral degenerative joint disease of the hips and knees.  A March 2010 VA addendum noted that the examiner had reviewed the claims file.  He reiterated his opinion that the Veteran's bilateral hip and knee degenerative joint disease was less likely than not related to steroid use.  He noted that he would expect chronic steroid use to give x-ray findings consistent with avascular necrosis such as subchondral collapse or diffuse osteopenia.  However, the Veteran had mild osteophytes seen on x-ray.  Therefore, the examiner indicated that he felt that his mild arthritic changes, namely the osteophyte formation, were due to degeneration rather than chronic steroid use, which he felt would more likely cause collapse or other changes consistent with avascular necrosis secondary to chronic steroids.  

In this regard, the Board notes that both causation and aggravation have been raised by the record.  Thus, another addendum of the VA examiner's medical nexus opinion is required that provides an opinion as to whether the multiple joint arthritis was aggravated by the chronic steroid use.

Additionally, the Board notes that, in its September 2009 remand, it instructed the AOJ to readjudicate the Veteran's claim for entitlement to special monthly compensation based on a need of a higher level of aid and attendance, based upon the decision regarding the Veteran's claim for entitlement to service connection for multi-joint degenerative arthritis.  The AOJ issued a supplemental statement of the case (SSOC) in February 2011, which included all issues on remand, except for the Veteran's claim for special monthly compensation based on a need of a higher level of aid and attendance.  It does not appear that the AOJ readjudicated this claim as instructed by the Board's September 2009 remand.  As such, this claim must be readjudicated on remand.  Stegall v. West, 11 Vet. App. 268 (1998).

With regard to the claim of assistance in the purchase of an automobile or other conveyance and entitlement to necessary adaptive equipment, eligibility for financial assistance in the purchase of one automobile or other conveyance and of basic entitlement to necessary adaptive equipment is warranted where one of the following exists as the result of injury or disease incurred or aggravated during active service (1) Loss or permanent loss of use of one or both feet; (2) Loss or permanent loss of use of one or both hands; (3) Permanent impairment of vision of both eyes: Central visual acuity of 20/200 or less in the better eye, with corrective glasses, or central visual acuity of more than 20/200 if there is a field defect in which the peripheral field has contracted to such an extent that the widest diameter of visual field subtends an angular distance no greater than 20 degrees in the better eye.  For adaptive equipment eligibility only, ankylosis of one or both knees or one or both hips.  38 C.F.R. § 3.808 (2010).

Eligibility for assistance in acquiring specially adapted housing under 38 U.S.C.A. 2101(a) may be granted if the Veteran is entitled to compensation for permanent and total disability due to (1) The loss or loss of use of both lower extremities such as to preclude locomotion without the aid of braces, crutches, canes, or a wheelchair; or (2) Blindness in both eyes, having only light perception, plus the anatomical loss or loss of use of one lower extremity; or (3) The loss or loss of use of one lower extremity together with residuals of organic disease or injury that so affect the functions of balance or propulsion as to preclude locomotion without the aid of braces, crutches, canes, or a wheelchair; or (4) The loss or loss of use of one lower extremity together with the loss or loss of use of one upper extremity which so affect the functions of balance or propulsion as to preclude locomotion without the aid of braces, crutches, canes, or a wheelchair.  38 C.F.R. § 3.809 (2010).  The term 'preclude locomotion' means the necessity for regular and constant use of a wheelchair, braces, crutches or canes as a normal mode of locomotion although occasional locomotion by other methods may be possible.  38 C.F.R. § 3.809(d) (2010).

Entitlement to these benefits is based upon a finding that the disability which causes the loss of use is service-connected.  The 'loss of use' of an extremity is defined at 38 C.F.R. §§ 3.350(a)(2) and 4.63 as that condition when 'no effective function remains other than that which would be equally well served by an amputation stump at the site of the election below the elbow or knee, with use of a suitable prosthetic appliance.'  The determination will be made on the basis of the actual remaining function, whether the acts of grasping, manipulation, etc, in the case of the hand, or balance, propulsion, etc., in the case of a foot, could be accomplished equally well by an amputation stump with prosthesis.  38 C.F.R. 
§§ 3.350(a)(2) and 4.63 (2010).  Examples under 38 C.F.R. § 3.350(a)(2) which constitute loss of use of a foot include extremely unfavorable ankylosis of the knee, or complete ankylosis of two major joints of an extremity, or shortening of the lower extremity of 3 1/2 inches or more.

The duty to assist includes providing a VA medical examination or a medical opinion when necessary for an adequate determination.  See Duenas v. Principi, 18 Vet. App. 512 (2004). 

The Veteran is currently service-connected for pulmonary sarcoidosis with COPD at a 100 percent disability rating, and for the following disabilities, all of which are associated with service-connected pulmonary sarcoidosis with COPD: dysthymic disorder at a 30 percent disability rating, sarcoid arthralgia of multiple joints excluding spodylolysis of the L5 vertebra, claimed as arthritis at a 10 percent disability rating, degenerative disc disease of C3 and C5 and cervical spondylolisthesis of C5 and C6 at a 20 percent disability rating, osteopenia of the right hip with limitation of extension at a 10 percent disability rating, osteopenia of the right hip with a limitation of flexion at a 10 percent disability rating, degenerative arthritis of the lumbar spine at a 10 percent disability rating, peripheral neuropathy of the upper extremities at 10 percent disability ratings each, peripheral neuropathy of the lower extremities at 10 percent disability ratings each, and nephrolisthiasis at a noncompensable disability rating.   

A January 2005 VA examination report reflects the examiner's assessment that the Veteran had traumatic arthritis of the right third finger.  The examiner did not indicate that this affected the use of the Veteran's finger.  He also found that the Veteran had arthralgias of multiple joints, which was secondary to his sarcoidosis, but that were not felt to be limiting factors in the need for special monthly compensation.

A January 2005 examination performed to assess the Veteran's need for Aid and Attendance reflects the examiner's opinion that the Veteran was severely restricted because of his underlying lung disease.  At that time, he used a cane to walk, and walked with a slow, cautious, limping gait.  He indicated that he needed assistance from his wife to bath and in dressing and putting on his clothes.  The examiner noted that the Veteran was not wheelchair bound or permanently bedridden.  

A January 2006 VA medical record shows that the Veteran was diagnosed with right hip osteopenia, which did not cause any disability or any loss in motion of the right hip.

A December 2006 VA examination for aid and attendance reflected that the Veteran had ocular manifestations of his service-connected sarcoidosis.  He stated that he had neck pain which radiated down both extremities, giving him difficulties moving his arms.  The back pain, right hip pain, right ankle pain and left knee pain made it difficult for him to walk around.  He indicated that he needed assistance with shaving because he was right handed, as his hand gave out and there was pain in the right shoulder and elbow.  The examiner noted that the Veteran wore a shoulder brace and had difficulty getting his clothes off.  He indicated that he had a hard time dressing himself.  The examiner noted that the Veteran was wheelchair bound, and ambulated with the assistance of a walker or cane at home.  The Veteran had multiple musculoskeletal complaints resulting in deficits of weight-bearing, balance and propulsion.

An August 2007 VA medical record shows that the Veteran reported upper extremity and hip pain, which the examiner felt may be complicated by sarcoidosis.

A May 2008 VA examination performed to evaluate the Veteran with regard to his claims for entitlement to automobile and adaptive equipment or for adaptive equipment only and specially adapted housing shows that the Veteran reported that he could not place any weight on his right leg due to pain in the hip, knee and foot joints.  He also had pain radiating from his back into his thigh, leg and foot.  He indicated that he had some issues on the left side, but not as bad as on the right.  He could not stand for any period of time, and although he carried a walker on his scooter, he stated that he could not walk.  The examiner's assessment was that there was evidence of polyneuropathy with mild sensory loss in the lower extremities, that could be secondary to sarcoidosis.  However, the examiner indicated that this deficit did not result in the loss of use of the Veteran's lower extremities.  He noted that there was also evidence of lumbar radiculopathy, unrelated to sarcoidosis that contributes to his right lower extremity pain symptoms but does not cause permanent loss of use of the lower extremities.  

A March 2009 VA peripheral nerves examination reflects that the Veteran had numbness below the knees, and that he was able to stand briefly to transfer from his scooter.  He had a prominent tremor which impaired his upper extremity functioning.  He had numbness to his elbows, and had trouble with buttons and laces.  He fed himself with difficulty, and had trouble pushing buttons on the telephone.  The examiner diagnosed polyneuropathy with mild sensory loss in hands and feet, and noted that there may be lumbar radiculopathy and cervical myeolopathy superimposed, which are unrelated to sarcoidosis.   

As the evidence of record reflects the possibility that the Veteran meets the criteria set out in the regulations for entitlement to automobile and adaptive equipment or for adaptive equipment only, and to specially adapted housing, he should be provided with a VA examination to determine whether he has loss of use of his hands, feet, upper or lower extremities.  In addition, as the evidence reflects that his service-connected sarcoidosis has had manifestations that appear to affect his eyesight, he should be provided with a VA eye examination.  

Accordingly, the case is REMANDED for the following action:

1.  Request that the March 2010 VA examiner provide another addendum to his previous opinion, if that physician is still available.  If the examiner is no longer available, another appropriate specialist should be requested to provide the addendum.  The claims folder should be reviewed and all indicated studies should be conducted.

Specifically, the physician should address the following:

Is it at least as likely as not that the Veteran's multi-joint arthritis, to include shoulders, wrists, hands, hips, knees, ankles and toes has been aggravated beyond natural progression by chronic steroid use?

The rationale for all opinions expressed should be provided.  

2.  The AOJ should make arrangements for the Veteran to be afforded an orthopedic examination, by an appropriate specialist.  All indicated tests or studies deemed necessary for an accurate assessment should be done.  The claims file and this remand must be made available to the examiner(s) for review of the pertinent evidence in connection with the examination(s), and the report(s) should so indicate.  In addition, the examiner should be provided with the regulations which govern entitlement to automobile and adaptive equipment or for adaptive equipment only, and to specially adapted housing, including the regulations regarding loss of use.  38 C.F.R. § 3.350(a)(2), 3.808, 3.809, 4.63 (2010).

The examiner should furnish an opinion with supporting rationale, as to (1) whether the Veteran has a loss of use of his upper or lower extremities, that is, whether remaining function of one foot and/or both feet is 'that which would be equally well served by an amputation stump at the site of the election below the elbow or knee, with use of a suitable prosthetic appliance' such that it precludes locomotion without the aid of braces, crutches, canes or a wheelchair; (2) whether the Veteran has ankylosis of one or both knees or one or both hips; (3) whether the Veteran has lost the use of one lower extremity which, together with the residuals of an organic disease or injury, affects the functions of balance or propulsion as to preclude locomotion without the aid of braces, crutches, canes or a wheelchair, and (4) whether the Veteran has a loss of use of one lower extremity which together with the loss of use of an upper extremity affects the functions of balance or propulsion as to preclude locomotion without the aid of braces, crutches, canes or a wheelchair.

The examiner should clearly outline the rationale and discuss the medical principles involved for any opinion expressed.  If the requested medical opinion cannot be given, the examiner should state the reason why.  If the VA finds that an additional examination is necessary in order to decide the claim, such examination should be scheduled and conducted.

3.  The AOJ should make arrangements for the Veteran to be afforded an eye examination, by an appropriate specialist.  All indicated tests or studies deemed necessary for an accurate assessment should be done.  The claims file and this remand must be made available to the examiner for review of the pertinent evidence in connection with the examination, and the report should so indicate.  In addition, the examiner should be provided with the regulations which govern entitlement to automobile and adaptive equipment or for adaptive equipment only, and to specially adapted housing, including the regulations regarding loss of use.  38 C.F.R. § 3.350(a)(2), 3.808, 3.809, 4.63 (2010).

The eye examiner should furnish an opinion with supporting rationale, as to (1) whether the Veteran has a permanent impairment of vision of both eyes: central visual acuity of 20/200 or less in the better eye, with corrective glasses, or central visual acuity of more than 20/200 if there is a field defect in which the peripheral field has contracted to such an extent that the widest diameter of visual field subtends an angular distance no greater than 20 degrees in the better eye or (2) blindness in both eyes, having only light perception.

The examiner should clearly outline the rationale and discuss the medical principles involved for any opinion expressed.  If the requested medical opinion cannot be given, the examiner should state the reason why.  If the VA finds that an additional examination is necessary in order to decide the claim, such examination should be scheduled and conducted.

4.  After the above development has been completed, VA should readjudicate the appellant's claims, including his claim for entitlement to special monthly compensation based on a need of a higher level of aid and attendance.  If any determination remains unfavorable to the appellant, he and his representative should be provided with a supplemental statement of the case and be afforded an opportunity to respond before the case is returned to the Board for further review.

No action by the Veteran is required until he receives further notice; however, the Veteran is advised that failure to cooperate by reporting for examination without good cause may have adverse consequences on his claims.  38 C.F.R. § 3.655 (2011).  

The appellant and his representative have the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).




______________________________________________
A. BRYANT
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


